Title: From George Washington to Robert Townsend Hooe, 7 February 1793
From: Washington, George
To: Hooe, Robert Townsend



Sir,
Philadelphia 7th Feby 1793.

I have duly received your Letter of the 1st instant, enclosing Mister Bennett’s claim against Mister Colville’s Estate, and requesting to know when you can receive any part of the money.
It is true that Judgment was obtained against the Assignees of John Semple for the Debt due the Estate of the late Colo. Colville; but I have been informed since, that they either have applied, or mean to apply to the High Court of Chancery for an Injunction to stay execution, until it is finally determined whether they are obliged to pay the interest due on that Debt, or not—(which in fact was the only point in dispute). If this be the case (and whether it is or not mister Keith knows better than I do) the matter is still in suspence; and until this is decided, I should not think myself justifiable (even if I had the means in my hands) in paying the interest charged in Mister Bennett’s Account, with which this is connected; for altho’ the paying or withholding the Interest can be of no personal moment to me, yet my duty as an Executor obliges me to do that justice from the Estate that is rendered to it.
I have no wish to retain for a moment any money that may come into my hands on Account of Colo. Colville’s estate, when it is due & can be paid with propriety & safety; for so tedious & perplexing has been the settlement of these matters to me, that I am extremely anxious to have the business closed as speedily as possible, and no exertions that it has been in my power to make, have been wanting to effect this desirable end.
I am not able at present to go into any investigation of the particulars of mister Bennett’s Accot which you have enclosed, as all the papers &ca relative to the Debts due to & from Colo. Colville’s

Estate, are in the hands of mister Keith of Alexandria, to whom I must beg leave to refer you for information on the subject of your Letter, and to request the favor of you to forward the enclosed Letter to him; the purport of which is to desire, that if an injunction is not in the way, he will lose no time in settling the business with the Assignees of mister Semple in conformity to the Judgment of the Court. With great esteem & regard, I am, Sir, Your mo: Obt Servant

Go: Washington

